DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 3/30/2021 has been entered. Claims 18-37 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 2/22/2021.
The specification was received on 3/30/2021. This specification is acceptable.
Claim Objections
Claim 34 is objected to because of the following informalities:  
Regarding claim 34, line 6, it appears that the limitation “the lumen” should read “the at least one lumen” in order to clearly refer to “at least one lumen” is recited in claim 34, line 3.

Regarding claim 34, lines 11-12, it appears that the limitation “longitudinal vibrations … the drug-coated balloon” is being repeated and is previously recited in claim 34, lines 8-9 therefore, claim should be amended to remove duplication. Furthermore, if applicant wants to repeat the limitation then the term “longitudinal vibrations” in line 11 should be amended to recite “the longitudinal vibrations” since “longitudinal vibrations” is recited in line 8.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perry et al. (US 2010/0125239 A1) in view of Torbati et al. (US 2007/0055154 A1).
Regarding claims 18 and 20, Perry teaches a method of delivering (paragraphs 0067, 0068) a drug in a vessel, comprising: 
positioning (paragraph 0012, in order to engage a body tissue with an energy delivery surface, element 20 has to be positioned within the vessel wherein energy delivery surface is located on element 20), an inflatable balloon 20 that is located at a distal end (end where element 20 is located) of an ultrasonic device 10 within a lumen of the vessel, the inflatable balloon 20 being deflated (paragraph 0012, “when expandable balloon expands” construes that before expanding, balloon is in deflated state) and coated with the drug (paragraph 0072, lines 1-4); 
inflating the inflatable balloon (paragraph 0076, lines 3-6); and 
transmitting an energy to the distal end of the ultrasonic device (paragraph 0076, lines 3-10, paragraph 0068, lines 9-13) to dislodge the drug from the inflated inflatable balloon and deliver the drug to an interior portion of the vessel. Perry disclose the release of the drug coating by applying thermal energy (paragraph 0072, lines 4-12) using an RF energy. Perry further discloses that instead of RF energy, ultrasound energy could also be used in paragraph 0068, lines 9-13) but is silent regarding how to use ultrasound energy and/or configuration of ultrasound energy to increase thermal 
However, Torbati teaches the use of ultrasound waves in generating heat when performing cellulite ultrasound treatment wherein transmitting a vibration dislodges a chemical (paragraphs 0043, 0044) wherein the vibration is ultrasonic (paragraphs 0043, 0044) for the purpose of applying heat energy to dissolve the chemical (paragraph 0044).
Therefore, it would have been prima facie obvious to modify the ultrasound energy to incorporate transmitting vibrations wherein the vibration is ultrasonic and vibration is in a longitudinal direction as taught by Torbati for the purpose of applying heat energy to dissolve the chemical (paragraph 0044).
Examiner further construes that although Torbati teaches an approach of dissolving fat layer, Torbati is relevant art that can be combined with Perry because as explained above, Perry discloses the use of ultrasound energy but is silent regarding any settings or vibrations transmission in order to generate thermal energy whereas Torbati teaches an approach of transmitting vibrations to generate heat. Therefore, one of ordinary skill in the art when viewing Perry in view of Torbati would modify the method of Perry to incorporate transmitting a vibration to the distal end of the ultrasonic device to dislodge the drug from the inflated inflatable balloon and deliver the drug to an interior portion of the vessel.

Regarding claim 19, Perry discloses wherein the inflatable balloon 20 includes at least one internal wire 36.

.

Claims 18-20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shapland et al. (US 5,498,238) in view of Zusman et al. (US 2008/0097281 A1).
Regarding claims 18 and 20, Shapland teaches a method of delivering a drug (column 4, lines 27-46) in a vessel, comprising: 
positioning (column 8, lines 15-18) an inflatable balloon 12 (figures 6 and 8, in figure 6, element 12 is not shown however, element 26 is referring the structure of a balloon therefore for the purpose of this rejection, the balloon formed by walls 26 will be referred as element 12) that is located at a distal end (end where element 12 is located) of an ultrasonic device (device shown in figures 6 and 8) within a lumen of the vessel 15 (although figure 8 do not show element 15, figure 8 is showing a different embodiment but the usage is still within the lumen of the vessel), the inflatable balloon 12 being deflated (column 4, lines 25-26) and coated with the drug (column 7, lines 42-52, although the coating is being referred to an embodiment shown in figures 1-5 which are different from embodiments shown in figures 6 and 8, the difference between embodiments shown in figure 6, 8 and figures 1-5 is different use of energy means to deliver the drug therefore, one of ordinary skill in the art will be able to construe that Shapland teaches an embodiment with the ultrasound device and the balloon coated with the drug); 
inflating the inflatable balloon (column 8, lines 32-35); and 
transmitting an energy to the distal end of the ultrasonic device (column 8, lines 35-44, column 9, lines 10-17, using a force to move or transport the drug is construed as dislodging the drug) to dislodge the drug from the inflated inflatable balloon and deliver the drug to an interior portion of the vessel. Shapland discloses the balloon coated with 
However, Zusman teaches a method of delivering the drug using an ultrasonic drug delivery system (fig. 2A) comprising the step of transmitting a vibration (paragraphs 0013, 0058) to the distal end of the ultrasonic device (device shown in fig. 2A) to dislodge the drug from the structure 20 and deliver the drug to an interior portion of the vessel wherein the vibration is ultrasonic for the purpose of using a well-known alternative approach to perform localized drug delivery (paragraph 0003, lines 1-4).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of delivering a drug of Shapland to include transmitting a vibration to the distal end of the ultrasonic device to dislodge the drug from the inflated inflatable balloon and deliver the drug to an interior portion of the vessel wherein the vibration is ultrasonic as taught by Zusman for the purpose of using a well-known alternative approach to perform localized drug delivery (paragraph 0003, lines 1-4).
It is further construed that Shapland already teaches the use of drug coated balloon to deliver the drug therefore, one of ordinary skill in the art when modifying method of Shapland in view of Zusman will result in transmitting a vibration to the distal end of the ultrasonic device to dislodge the drug from the inflated inflatable balloon.



Regarding claim 22, Shapland discloses wherein the drug is an antistenosis drug (column 2, lines 61-64).

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shapland et al. (US 5,498,238) in view of Zusman et al. (US 2008/0097281 A1) and further in view of Wallace (US 2011/0082534 A1).
Regarding claim 21, Shapland/Zusman (hereinafter referred as “modified Shapland”) discloses the claimed invention substantially as claimed, as set forth above in claim 18. Shapland is silent regarding wherein the vibration is in a longitudinal direction. However, Zusman teaches the vibration is in a longitudinal direction (paragraph 0058, lines 1-4) for the purpose of dispersing the drug from the coated surface (paragraph 0058, lines 1-4).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the effect of ultrasound of Shapland to incorporate a vibration wherein the vibration is in a longitudinal direction as taught by Zusman for the purpose of dispersing the drug from the coated surface (paragraph 0058, lines 1-4).
The modified Shapland is further silent regarding the method further comprising providing a coolant fluid to bathe the distal end of the ultrasonic device to provide an equilibration of a first temperature of the coolant fluid and a second temperature of the ultrasonic device.
However, Wallace teaches a method of using an ultrasound device to perform vascular stenosis therapy wherein the method further comprising providing a coolant 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the method of modified Shapland to incorporate providing a coolant fluid to bathe the distal end of the ultrasonic device to provide an equilibration of a first temperature of the coolant fluid and a second temperature of the ultrasonic device as taught by Wallace for the purpose of preventing overheating of the catheter during vibrational energy delivery (paragraph 0092, lines 3-8).

Claim 23, 24, 27-30 and 32-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shapland et al. (US 5,498,238) in view of Zusman et al. (US 2008/0097281 A1) and further in view of Perry et al. (US 2010/0125239 A1).
Regarding claim 23, Shapland discloses a method (column 4, lines 27-46) of delivering a drug in a vessel, comprising: 
providing a balloon 12, 12’ (figures 6 and 8-11, in figure 6, element 12 is not shown however, element 26 is referring the structure of a balloon therefore for the purpose of this rejection, the balloon formed by walls 26 will be referred as element 12) coupled to a distal end of an ultrasound transmission member 29, 29’, 29” (although ultrasound transmission member is not shown in figure 8, it is construed that there has to be some type of ultrasound transmission member as shown in different embodiments in order to deliver the energy to element 28), the balloon having an inflated state and a deflated state, the balloon being coated with the drug; 

positioning (column 8, lines 15-18) the balloon 12, 12’ within a lumen of the vessel 15. Shapland is silent regarding providing longitudinal vibrations to a proximal end of the ultrasound transmission member so as to transmit mechanically the longitudinal vibrations parallel to the balloon from the ultrasound transmission member to the balloon, such that the balloon is longitudinally vibrated at least when the balloon is in the inflated state.
However, Zusman teaches providing longitudinal vibrations (paragraphs 0013, 0058) to a proximal end of the ultrasound transmission member 24 so as to transmit mechanically the longitudinal vibrations parallel to the element 20 from the ultrasound transmission member 24 to the element 20, such that the element 20 is longitudinally vibrated for the purpose of using a well-known alternative approach to perform localized drug delivery (paragraph 0003, lines 1-4).
It is further construed that one of ordinary skill in the art when modifying the method of Shapland in view of Zusman will result in providing longitudinal vibrations to a proximal end of the ultrasound transmission member so as to transmit mechanically the longitudinal vibrations parallel to the balloon from the ultrasound transmission member to the balloon, such that the balloon is longitudinally vibrated at least when the balloon is in the inflated state because in Zusman, the drug is coated on the element 20 and drug is release when the element 20 has reached the desired location whereas in Shapland the drug coated balloon is placed at a desired location and then drug is delivered after inflating the balloon.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the method of Shapland to incorporate providing longitudinal vibrations to a proximal end of the ultrasound 
Shapland is further silent regarding the at least one electrode being at least one wire. 
However, Perry teaches a method of delivering the drug using ultrasound energy wherein using the at least one wire 34 (element 34 can be broadly construed as wire since structure is pretty similar to a wire) coupled to the ultrasound transmission member 36 (paragraph 0068, lines 9-13, use of alternative sources including ultrasound energy is disclosed therefore, element 36 could be construed as ultrasound transmission member when ultrasound energy is provided) and to the balloon 20 for the purpose of using a well-known alternative to deliver ultrasound energy to the balloon (paragraph 0068, lines 9-13).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the at least one electrode of Shapland to incorporate at least one wire as taught by Perry for the purpose of using a well-known alternative to deliver ultrasound energy to the balloon (paragraph 0068, lines 9-13).

Regarding claim 24, Shapland discloses comprising providing a catheter body (body the catheter shown in figure 11) having a distal end (end where element 12’ is located) and at least one lumen 27” extending longitudinally therethrough, the catheter body surrounding at least a portion of the ultrasound transmission member 29” and 

Regarding claims 27 and 28, Shapland in view of Perry discloses the use of at least one wire as explained in the rejection of claim 23 and furthermore Perry teaches wherein the at least one wire 34 is more than one wire 34 (paragraph 0082, figure 3A) coupled to the ultrasound transmission member 36 and contacting a surface (paragraph 0072, it is construed that element 34 would be contacting the surface in order to maintain its proper location on the balloon as shown in figure 4A alternatively, element 34 would be remaining indirectly contacting via element 35) of the balloon 20. However, Shapland in view of Perry is silent regarding whether more than one wire could be four wires or twelve wires. However, since Perry discloses that any number of electrode pairs can be used (paragraph 0082, lines 21-22). Therefore, one of ordinary skill in the art would construe that Perry discloses the at least one wire is four wires or twelve wires coupled to the ultrasound transmission member for the purpose of creating desired remodeling zones and control drug delivery (paragraph 0092).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to replace electrode of Shapland to include the at least one wire is a four wires or twelve wires coupled to the ultrasound transmission member and contacting a surface of the balloon as taught by Perry for the purpose of creating desired remodeling zones and control drug delivery (paragraph 0092).

Regarding claim 29, Shapland discloses wherein the at least one wire (element 28’, 28” would be wire in a modified device formed by modifying Shapland in view of Perry as explained in the rejection of claim 23 above) contacts an inner surface of the balloon 12’ (in deflated state, inner surface of element 12’ would touch element 28’, 28” 

Regarding claim 30, Shapland is silent regarding wherein the at least one wire contacts an outer surface of the balloon.
However, Perry discloses wherein the at least one wire 34 contacts an outer surface (figure 4A) of the balloon 20 for the purpose of using a well-known alternative approach to place the at least one wire in order to transmit the ultrasound energy (paragraph 0068).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the placement of the electrode of Shapland to incorporate wherein the at least one wire contacts an outer surface of the balloon as taught by Perry for the purpose of using a well-known alternative approach to place the at least one wire in order to transmit the ultrasound energy (paragraph 0068).

Regarding claims 32 and 33, Shapland discloses wherein the balloon 12, 12’ is coated (column 7, lines 42-52) with at least one therapeutic (column 2, lines 61-64) wherein the at least one therapeutic includes an antistenosis drug (column 2, lines 61-64).

Regarding claim 34, Shapland discloses a method (column 4, lines 27-46) of delivering a drug in a vessel having a vessel wall, comprising: 
providing a catheter body (body of the catheter shown in figure 11) having at least one lumen 11, 11’, 11”, 27’, 27”, 45’, 45” extending longitudinally therethrough; 
providing an elongate ultrasound transmission member 29, 29’, 29” (although ultrasound transmission member is not shown in figure 8, it is construed that there has to 
providing a drug-coated balloon 12, 12’ (figures 6 and 8-11, column 7, lines 42-52, in figure 6, element 12 is not shown however, element 26 is referring the structure of a balloon therefore for the purpose of this rejection, the balloon formed by walls 26 will be referred as element 12) having at least one support electrode 28, 28’, 28” coupled to the ultrasound transmission member 29, 29’, 29” so as to transmit energy to the balloon 12, 12’. Shapland is silent regarding transmit longitudinal vibrations parallel to the catheter body to the drug-coated balloon, such that the drug-coated balloon is longitudinally vibrated; and transmitting longitudinal vibrations parallel to the catheter to the drug-coated balloon to produce a physical interaction of the drug-coated balloon with the vessel wall to deliver the drug to the vessel wall.
However, Zusman teaches providing longitudinal vibrations (paragraphs 0013, 0058) parallel to body 24 to the drug-coated element 20 (paragraph 0074, lines 3-9) such that the drug-coated element 20 is longitudinally vibrated (due to transmission of longitudinal vibration element 20 will vibrate longitudinally) and transmitting longitudinal vibrations (paragraphs 0013, 0058) parallel to body 24 to the drug-coated element 20 (paragraph 0074, lines 3-9) to produce a physical interaction of the drug-coated element 20 (due to transmission of longitudinal vibration element 20 will vibrate) for the purpose of using a well-known alternative approach to perform localized drug delivery (paragraph 0003, lines 1-4).
It is further construed that one of ordinary skill in the art when modifying the method of Shapland in view of Zusman will result in transmitting longitudinal vibrations parallel to the catheter body to the drug-coated balloon, such that the drug-coated balloon is longitudinally vibrated; and transmitting longitudinal vibrations parallel to the catheter to the drug-coated balloon to produce a physical interaction of the drug-coated 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the method of Shapland to incorporate providing longitudinal vibrations parallel to the catheter body to the drug-coated element (balloon in Shapland), such that the drug-coated element (balloon in Shapland) is longitudinally vibrated; and transmitting longitudinal vibrations parallel to the catheter to the drug-coated element (balloon in Shapland) to produce a physical interaction of the drug-coated element (balloon in Shapland) for the purpose of using a well-known alternative approach to perform localized drug delivery (paragraph 0003, lines 1-4).
Shapland is further silent regarding the at least one support electrode being at least one support wire. 
However, Perry teaches a method of delivering the drug using ultrasound energy comprising the at least one support wire 34 (element 34 can be broadly construed as wire since structure is pretty similar to a wire) for the purpose of using a well-known alternative to deliver ultrasound energy to the balloon (paragraph 0068, lines 9-13).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the at least one support electrode of Shapland to incorporate at least one wire as taught by Perry for the purpose 

Regarding claim 35, Shapland discloses wherein the ultrasound transmission member 29” extending longitudinally (as shown in figure 11, at least a portion of element 29” extends longitudinally through a small portion of element 12’) through the drug-coated balloon 12’.

Regarding claim 36, Shapland is silent regarding wherein the at least one support wire is directly joined to an exterior surface of the ultrasound transmission member at a first location and at a second location.
However, Perry teaches wherein the at least one support wire 34 is directly joined to an exterior surface (surface of element 36 where element 34 is connected) of the ultrasound transmission member 36 at a first location (location where first element 34 is connected to associated element 36, paragraph 0071, lines 1-3) and at a second location (location where second element 34 is connected to associated element 36) for the purpose of using a well-known alternative to deliver ultrasound energy to the balloon (paragraph 0068, lines 9-13).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the positioning of the at least one electrode and the at least one electrode of Shapland to incorporate wherein the at least one support wire is directly joined to an exterior surface of the ultrasound transmission member at a first location and at a second location as taught by Perry for the purpose of using a well-known alternative to deliver ultrasound energy to the balloon (paragraph 0068, lines 9-13).


However, Perry teaches wherein the at least one support wire 34 is radially distanced from and separated from the ultrasound transmission member 36 (first element 34 will be radially distanced and separated from element 36 that is associated with second element 34 and vice versa) between the first location and the second location when the drug-coated balloon 20 is in the inflated state for the purpose of using a well-known alternative to deliver ultrasound energy to the balloon (paragraph 0068, lines 9-13).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the positioning of the at least one electrode and the at least one electrode of Shapland to incorporate wherein the at least one support wire is radially distanced from and separated from the ultrasound transmission member between the first location and the second location when the drug-coated balloon is in the inflated state as taught by Perry for the purpose of using a well-known alternative to deliver ultrasound energy to the balloon (paragraph 0068, lines 9-13).

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shapland et al. (US 5,498,238) in view of Zusman et al. (US 2008/0097281 A1) in view of Perry et al. (US 2010/0125239 A1) and further in view of Peled et al. (US 2013/0226163 A1).
Regarding claim 31, Shapland/Zusman/Perry (hereinafter referred as “modified Shapland ‘38”) discloses the claimed invention substantially as claimed, as set forth 
However, Peled teaches a design of a balloon with ultrasound element wherein the ultrasound element is embedded within the balloon (paragraph 0021, having “embedded on the outer surface of the balloon’s wall” would mean that at least a portion is within the balloon) for the purpose of having a well-known alternative means of placing the ultrasound element on the balloon (paragraph 0021).
It is further construed that ultrasound element in modified Shapland ‘38 is at least one wire therefore, modified Shapland ‘38 modified in view of Peled will result in having the at least one wire is imbedded within the balloon.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the placement of the at least one wire of modified Shapland ‘38 to incorporate the at least one wire is imbedded within the balloon as taught by Peled for the purpose of having a well-known alternative means of placing the ultrasound element on the balloon (paragraph 0021).

Allowable Subject Matter
Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record, Shapland et al. (US 5,498,238) in view of Zusman et al. (US 2008/0097281 A1) and further in view of Perry et al. (US 2010/0125239 A1) is silent regarding wherein the at least one wire has a proximal end joined at a first location on the ultrasound transmission member and a distal end joined to a second location on 
Claim 26 being dependent on claim 25 is also indicated allowable.

Response to Arguments
Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive.
The applicant argues that the combination of Perry and Torbati do not disclose the claimed limitation “transmitting a vibration to the distal end of the ultrasonic device to dislodge the drug from the inflated inflatable balloon and deliver the drug to an interior portion of the vessel” because the term “dislodge” is “to remove something or someone, especially by force, from a fixed position” whereas Torbati teaches removing the chemical by dissolving (page 10, line 9-page 12, line 11). Applicant further uses an analogy of choking person’s throat to explain that “One would never misunderstand the instructions “to dislodge the object” by thinking it could be dissolved.” Therefore applicant requests to withdraw the rejection because thermal vibration is different from mechanical vibration delivered to the distal end of the ultrasonic device. Examiner respectfully disagrees. As explained in the claim 18 rejection above, Perry discloses the use of thermal energy to release the drug coating in order to perform drug delivery. Perry also further discloses the use of ultrasound energy without explaining the ultrasound’s configuration or settings to increase thermal energy. Torbati teaches the use of ultrasound waves to generate heat wherein the use of ultrasonic energy causes the molecules to vibrate. This vibration generates heat resulting in breakdown and dissolving the molecule as explained in paragraph 0044, lines 4-8 in Torbati. One of ordinary skill in the art when modifying Perry in view of Torbati would use Torbati’s teachings to apply ultrasound and vibrate the drug particles. Due to vibration, heat is generated resulting in 

Applicant further argues on page 12, lines 12-18 that although Torbati discloses the ultrasound waves are longitudinal waves one of ordinary skill in the art would not look to Torbati to improve upon the Perry method other than Applicant’s own disclosure because Perry already discloses a method for producing heat energy to change the thermally-changeable drug coating coupled to the Perry balloon. Examiner respectfully disagrees. Perry discloses the use of heat energy to change thermally-changeable drug coating using RF energy (paragraph 0068) however, Perry also describes the use of ultrasound energy as an alternative energy source without going in detail regarding how to use ultrasound energy to generate thermal energy. Therefore, one of ordinary skill in the art would look for teachings regarding method of using ultrasound energy to generate thermal energy. Torbati teaches a method of using ultrasound energy to generate thermal energy to dissolve the molecules. Therefore, one of ordinary skill in the 

Applicant’s arguments to claims 23 and 34 have been considered but do not apply in view of the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/            Primary Examiner, Art Unit 3783